CLEVENGER, Circuit Judge.

ORDER

Paterno A. Paje states that he has paid the $100 sanction imposed on him on July 22, 1997 in Paje v. OPM, 97-3263 and moves for reconsideration of the court’s February 14, 2003 order dismissing his petition for review based on the sanction. Paje moves for leave to proceed in forma pauperis.
*322Upon consideration thereof,
IT IS ORDERED THAT:
(1) Paje’s motion for reconsideration is granted.
(2) The February 14, 2003 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Paje’s motion for leave to proceed in forma pauperis is granted.